--------------------------------------------------------------------------------

EXHIBIT 10.11
 
UNITED COMMUNITY BANKS
DEFERRED COMPENSATION PLAN
 
(As Amended And Restated Effective As Of January 1, 2005,
Except Where Otherwise Noted)
 
          Pursuant to the authorization of its Board of Directors, UNITED
COMMUNITY BANKS, INC. (“the Company”), a Georgia Corporation, does hereby amend
and restate the United Community Banks Deferred Compensation Plan (the “Plan”),
effective as of January 1, 2005, except where a different effective date(s) is
indicated for a provision (each such date is referred to as the “Effective
Date”), and subject to the transition rules of Section 409A.
 
          The Plan was initially established effective as of October 21, 2004.
Because of changes to the tax laws resulting from the enactment of Section 409A
and adoption of related regulations, the Company desires to amend and restate
the Plan as of the Effective Date. The purpose of the Plan is to provide
specified benefits to a select group of management or highly compensated
employees and members of the Board of Directors of the Company or a
participating Affiliate who contribute materially to the continued growth,
development and future business success of the Company and its Affiliates that
participate in this Plan. This Plan shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).
 
ARTICLE I
DEFINITIONS

   
1.1
“401(k) Restoration Deferral” shall mean a deferral of Base Salary and/or Bonus
Payments that cannot be deferred under the United 401(k) Plan and, thus, are
ineligible for the matching contribution under the United 401(k) Plan.
   
1.2
“Account” or “Accounts” means the records maintained by the Committee to
determine each Participant’s interest under this Plan. The accounts may be
reflected as entries in the Company’s (or Employer’s) records, or as separate
accounts under a trust, or as a combination of both. The Committee may establish
such sub-accounts as it deems necessary for the proper administration of the
Plan.
   
1.3
“Affiliate” means any person, corporation or other entity that controls or is
controlled by, directly or indirectly, the Company, as determined by the
Committee in its sole discretion.
   
1.4
“Base Salary” for any Plan Year means the base salary of an Eligible Employee
for such Plan Year, including any amounts of base salary deferred or set aside
under Code Sections 401(k) and 125, amounts deferred under this Plan or other
authorized deferrals and payroll deductions.
   
1.5
“Beneficial Ownership” shall mean beneficial ownership as that term is used in
Rule 13d-3 promulgated under the Exchange Act.



 
 

--------------------------------------------------------------------------------

 


1.6
“Beneficiary” means any person(s), trusts, partnerships or other legal
entity(ies) designated by the Participant or otherwise determined in accordance
with Section 10.7.
   
1.7
“Board of Directors” means the Board of Directors of the Company.
   
1.8
“Bonus Payment(s)” means any bonus amounts awarded to an Eligible Employee under
any incentive plan maintained by the Employer, including annual bonus payments,
long-term incentive plan payments and special incentive or bonus payments that
may be awarded from time to time.
   
1.9
“Cause” shall mean (i) willful misconduct on the part of a Participant that is
materially detrimental to the Company or any Employer; or (ii) the commission by
a Participant of a felony. The existence of “Cause” under either (i) or (ii)
shall be determined by the Committee. Notwithstanding the foregoing, if the
Participant has entered into an employment agreement that is binding as of the
date of employment termination, and if such employment agreement defines
“Cause,” and/or provides a means of determining whether “Cause” exists, such
definition of “Cause” and means of determining its existence shall supersede
this provision.
   
1.10
“Change in Control” means any of the following events:

 
            (a)    The acquisition (other than from the Company) by any Person
of Beneficial Ownership of twenty percent (20%) or more of the combined voting
power of the Company’s then outstanding voting securities; provided, however,
that for purposes of this Section 1.10, Person shall not include any person who
as of January 1, 2005 owns ten percent (10%) or more of the Company’s
outstanding securities, and a Change in Control shall not be deemed to occur
solely because twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one (1) or more employee benefit plans
maintained by the Company or any of its Subsidiaries, or (ii) any corporation,
which, immediately prior to such acquisition, is owned directly or indirectly by
the shareholders of the Company in the same proportion as their ownership of
stock in the Company immediately prior to such acquisition.
 
            (b)     Consummation by the Company of (1) a merger or consolidation
involving the Company if the shareholders of the Company, immediately before
such merger or consolidation do not, as a result of such merger or
consolidation, own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the voting
securities of the Company outstanding immediately before such merger or
consolidation, or (2) a complete liquidation or dissolution of the Company or
the sale or other disposition of all or substantially all of the assets of the
Company.

 
2

--------------------------------------------------------------------------------

 
 
            (c)     A change in the composition of the Board such that the
individuals who, as of January 1, 2005, constitute the Board (such Board shall
be hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, 2 however, for purposes
of this Section 1.10 that any individual who becomes a member of the Board
subsequent to January 1, 2005 whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided, further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act, including any successor to such Rule), or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board, shall not be so considered as a member of the Incumbent Board.
 
Notwithstanding anything else to the contrary set forth in this Plan, if (i) an
agreement is executed by the Company providing for any of the transactions or
events constituting a Change in Control as defined herein, and the agreement
subsequently expires or is terminated without the transaction or event being
consummated, and (ii) Participant’s employment did not terminate during the
period after the agreement and prior to such expiration or termination, for
purposes of this Plan it shall be as though such agreement was never executed
and no Change in Control event shall be deemed to have occurred as a result of
the execution of such agreement.
 
1.11
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.
   
1.12
“Committee” means the Administrative Committee that administers the Plan in
accordance with Article VIII.
   
1.13
“Company” means United Community Banks, Inc., a Georgia corporation, or any
successor thereto.
   
1.14
“Company Securities” means the common stock, par value $1.00 per share, of the
Company (“Common Stock”) any other securities of the Company into which a
Participant’s Account may be deemed to be invested.
   
1.15
“Deferral Account” means any account maintained under the Plan for a Participant
pursuant to Section 4.2.
   
1.16
“Director” means a member of the Board of Directors of the Company or the Board
of Directors of any Affiliate or an Advisory Director of the Company or any
Affiliate, other than any affiliate designated by the Board of Directors of the
Company as not eligible to participate in the Plan, provided that Affiliate or
Advisory Directors shall be eligible to participate as of May 13, 2005.
   
1.17
“Director’s Fees” means any retainer, advisory (effective May 13, 2005) and
meeting fees payable to the Director by the Company for the Plan Year, before
reductions for contributions to or deferrals under this or any other deferred
compensation or benefit plans sponsored by the Company.

 
 
3

--------------------------------------------------------------------------------

 


1.18
“Disability” means the Participant has been determined to be “Disabled” as
defined under Section 409A (a)(2)(C) of the Code.
   
1.19
“Effective Date” means January 1, 2005, except where otherwise noted and subject
to the transition rules of Section 409A.
   
1.20
“Eligible Employee” means for each Plan Year an officer or other key management
employee of the Employer designated by the Committee as eligible to participate
in the Plan for such Plan Year or portion thereof.
   
1.21
“Employer” means the Company and any Affiliate other than any Affiliate that
shall be designated by the Board of Directors or the Committee as not eligible
to participate under the Plan.
   
1.22
“Employer Contribution Account” means any account maintained for a Participant
pursuant to Section 4.3.
   
1.23
“ERISA” means the Employee Retirement Income Security Act of 1974, as it may be
amended from time to time.
   
1.24
“Exchange Act” shall mean the Securities Exchange Act of 1934, including
amendments, or successor statutes of similar intent.
   
1.25
“Fiscal Year” means each twelve month period beginning January 1 and ending the
next following December 31.
   
1.26
“Investment Option” means a deemed investment fund or asset allocation account
that is available in accordance with Section 6.1 as the basis to calculate
earnings, gains and losses on the amount credited to a Participant’s Account.
Effective May 13, 2005, the Committee may establish an Investment Option under
which the Participant may direct that amounts credited to the Participant’s
Account are deemed to be invested in Company Stock, and effective September 1,
2008, the Committee may establish an Investment Option under which the
Participant may direct the amounts credited to Participant’s Account are deemed
to be invested in other Company Securities, provided, that the Committee may
limit the group or class of Participants that may elect to have their Accounts
deemed to be invested in Company Stock or other Company Securities, and may
require that any amounts that are deemed to be invested in Company Stock or
other Company Securities must remain invested in Company Stock or other Company
Securities.
   
1.27
“Key Employee” shall mean a key employee as defined in Section 416(i) of the
Code (without regard to Section 416(i)(5)).
   
1.28
“Participant” means an Eligible Employee who participates in the Plan in
accordance with Article 2 and a Director who participates in the Plan in
accordance with Article 3.


 
4

--------------------------------------------------------------------------------

 


1.29
“Person” shall mean any individual, entity or group within the meaning of
Section 13(d)(3) or 14 (d)(2) of the Exchange Act.
   
1.30
“Plan” means the United Community Banks Deferred Compensation Plan as set forth
in this document and as amended from time to time.
   
1.31
“Plan Year” means the calendar year.
   
1.32
“Retirement” means a Participant’s voluntary or involuntary Termination of
Employment after attaining age 55 and completing five (5) or more Years of
Service or a Participant’s Termination of Service.
   
1.33
“Section 409A” means Section 409A of the Code, as it may be amended from time to
time, and the regulations and rulings thereunder.
   
1.34
“Termination of Employment” means a Participant’s separation from service with
the Employer and the Affiliates for any reason. Transfer of employment among the
entities constituting the Employer and the Affiliates shall not be deemed to be
a Termination of Employment (even if the Affiliate is not a participating
Employer in the Plan).
   
1.35
“Termination of Service” shall mean the date a Director ceases to serve as a
member of the Board of Directors of the Company or any Affiliate, or as an
Advisory Director, for any reason including resignation, removal, or the failure
to be re-elected by the Company’s shareholders.
   
1.36
“Trust” means any trust established by the Company that includes the Plan as a
plan with respect to which assets are to be held by the Trustee, provided that
such trust shall not affect the status of the Plan as an unfunded plan for
purposes of Title I of ERISA.
   
1.37
“Trustee” means the trustee or trustees or their successors under the Trust.
   
1.38
“United 401(k) Plan” means the United Community Banks, Inc. Profit Sharing Plan,
or any successor plan maintained by an Employer that is qualified under Section
401(a) of the Code and includes a Code Section 401(k) feature that allows
employees the ability to defer a portion of their compensation. Any reference
herein to a provision or term of the United 401(k) Plan shall mean such
provision or term as it may be amended from time to time.
   
1.39
“Valuation Date” means the Annual Valuation Date, December 31, and any other
dates selected by the Committee as of which the Participant’s Accounts are
valued.


 
5

--------------------------------------------------------------------------------

 


1.40
“Years of Service” means a Participant’s years of service determined in the same
manner as under the United 401(k) Plan.

 
ARTICLE II
EMPLOYEE PARTICIPATION, DEFERRALS AND EMPLOYER CREDITS

   
2.1
Eligibility
     
Participation in the Plan shall be limited to Directors and to a select group of
management and highly compensated employees of an Employer, as determined by the
Committee, in its sole discretion. From that group of employees, the Committee
shall determine the individual Eligible Employees who are eligible to
participate in the Plan for any Plan Year. The Committee may make such
determination by establishing a minimum compensation level or job title for
participation or by the use of such other criteria as the Committee deems
appropriate for time to time.
   
2.2
Election to Participate
     
Each Eligible Employee may elect to participate for the Plan Year, or part of a
Plan Year for which he is eligible, by delivering to the Committee a written or
electronic notice, at such time and in such form as approved by the Committee,
electing to participate and specifying the dollar amount or percentage of Base
Salary he elects to defer for such Plan Year (or part of a Plan Year), as a
401(k) Restoration Deferral or otherwise. An election to defer Base Salary for a
Plan Year shall be made prior to the commencement of the Plan Year (or within
thirty (30) days after the date the Plan is adopted or the Participant’s initial
eligibility to participate in the Plan).
     
Each Eligible Employee may also elect to participate by delivering to the
Committee a written or electronic notice, at such time and in such form as
approved by the Committee, specifying the dollar amount or percentage of any
Bonus Payment he elects to defer for the Plan Year, as a 401(k) Restoration
Deferral or otherwise. An election to defer a Bonus Payment for a Plan Year
shall be made prior to the commencement of such Plan Year (or within thirty (30)
days after the date the Plan is adopted or the Participant’s initial eligibility
to participate in the Plan) or, with respect to performance-based compensation
based on services performed over a period of at least 12 months, no later than 6
months before the end of the period in a manner consistent with the requirements
of Section 409A. The Committee may provide for different elections with respect
to different types of Bonus Payments.
     
A Participant shall be required to submit a new election form on a timely basis
to change the Participant’s election for a subsequent Plan Year. If no new
election form is filed during the prescribed enrollment period, the
Participant’s elections for the prior Plan Year shall continue in force for the
next Plan Year.

 
 
6

--------------------------------------------------------------------------------

 



 
Effective May 13, 2005, the Committee may provide that an Eligible Employee may
elect to defer any special payments (“Special Payments”), such as a sign-on
bonus, change in control payment or similar payments, the Eligible Employee may
become entitled to receive; provided that such election shall be made prior to
the time the Eligible Employee becomes entitled to receive such payment and in a
manner consistent with the requirements of Section 409A. In such event, the
Committee shall provide a separate deferral election and distribution election
with respect to any deferrals of Special Payments. Deferrals of Special Payments
shall be credited to a subaccount within the Eligible Employee’s Deferral
Account. Deferrals of Special Payments shall not be eligible for any 401(k)
Matching Contributions.
       
2.3
Amount of Deferral
       
             (a)           401(k) Restoration Deferral. Each Eligible Employee
may make a 401(k) Restoration Deferral by electing to defer from 1 to 5% (or
such lesser or greater percentage or amount as would be subject to a matching
contribution under the United 401(k) Plan but for certain limitations applicable
to the Participant under the United 401(k) Plan and assuming Bonus Payments were
eligible for deferral and match under the United 401(k) Plan) of the Eligible
Employee’s Base Salary and/or Bonus Payments; provided, that any election to
defer Base Salary shall only apply to the extent such amount is not and cannot
be deferred to the United 401(k) Plan. The Committee may set a minimum amount of
deferrals for a Plan Year and/or for any payroll period.
       
             (b)           Additional Deferrals. In addition to and/or in lieu
of the 401(k) Restoration Deferrals, each Eligible Employee may elect to defer
an amount not to exceed: (a) 75% of Base Salary for a Plan Year (or part of a
Plan Year), and (b) 100% of Bonus Payments. An Eligible Employee shall not be
permitted to reduce his compensation below the amount necessary to make required
or elected contributions to employee benefit plans, required federal, state and
local tax withholdings, and any other withholdings deemed necessary by the
Committee or required by law. The Committee may also set a minimum amount of
deferrals for a Plan Year and/or for any payroll period.
       
2.4
Employer Contribution
       
             (a)           401(k) Matching Contribution. The Employer
Contribution Account of each Participant who has elected to make a 401(k)
Restoration Deferral of Base Salary and/or Bonus Payments shall, within 10
business days of the date such Base Salary and/or Bonus Payment would otherwise
be paid, be credited with an amount determined by subtracting the amount
described in (2) below from the amount described in (1) below:
           
(1)
The amount that the Employer would have contributed as a matching contribution
for the Participant under the United 401(k) Plan for the pay period pursuant to
the provisions of the United 401(k) Plan if the amount of Base Salary and Bonus
Payments that the Participant elected to defer under this Plan was instead
deferred under the United 401(k) Plan, subject to any limitation in the United
401(k) Plan that matching contributions 7 shall only be made with respect to the
first stated percentage of a Participant’s compensation, but without regard to
the other limitations of the United 401(k) Plan and of the Code or ERISA, and
including all Base Salary and Bonus Payments as compensation eligible for a
matching contribution.

 
 
7

--------------------------------------------------------------------------------

 



   
(2)
The amount actually contributed by the Employer as a matching contribution for
the Participant under the United 401(k) Plan for such pay period.
       
             (b)           Discretionary Contribution. During a Plan Year, the
Committee may, in its sole discretion, credit to an Eligible Employee’s Employer
Contribution Account an amount determined in the discretion of the Committee
that may be a percentage of the Eligible Employee’s Base Salary, a dollar
amount, or some other amount. The Employer Contribution for a Plan Year may
differ among Eligible Employees and may be made for some Eligible Employees but
not others. The Employer Contribution shall be credited to the Employer
Contribution Account for the Eligible Employee.
       
2.5
Withholding
       
          The amount of Base Salary or Bonus Payments that an Eligible Employee
elects to defer under Section 2.2 shall be withheld from his Base Salary or
Bonus Payments in accordance with such rules and procedures as the Committee
shall establish.
       
2.6
Deferral of Restricted Stock Units (RSUs)
       
             (a)           Eligibility. Effective April 26, 2006, the Committee
may determine which Eligible Employees are eligible to elect to defer receipt of
Company Stock resulting from awards of RSUs under the Stock Option Plan. The
Committee may make such determination by establishing a minimum compensation
level or job title for participation or by the use of such other criteria as the
Committee deems appropriate from time to time.
       
             (b)           Deferral Election. An Eligible Employee may make an
election to defer the receipt of Company Stock resulting from awards of RSUs by
completing an election form at such time or times as may be established by the
Committee; provided that, unless otherwise permitted by applicable law, the
election shall be made (i) within thirty (30) days of the date of grant of such
RSUs (provided that any RSUs do not vest within 12 months of the date of such
election), or (ii) at least 12 months prior to the Vesting Date for the RSUs
being deferred. On the Vesting Date for the RSUs, the Participant’s RSU Account
will be credited with a number of share units equal to the number of shares
subject to the RSUs with respect to which the deferral election was made. The
deferral election under this Section 2.6(b) shall be made on such form and in
such manner as may be provided by the Committee. The deferrals credited to the
Participant’s RSU Account pursuant to this Section 2.6(b) shall also be credited
with any dividend equivalents on the shares of Company Stock credited to the RSU
Account, provided that such dividend equivalents shall not be deemed to be
invested in shares of Company Stock unless otherwise determined by the
Committee.

 
 
8

--------------------------------------------------------------------------------

 


             (c)            Payment of RSU Account. At the time the Eligible
Employee elects to make the deferrals under Section 2.6(b), the Eligible
Employee shall also elect, on such form as approved by the Committee, the time
and manner of payment of such RSU Account upon his Retirement or Disability, any
scheduled payments during employment, payments upon death and such other matters
as determined by the Committee. The payment elections under this Section 2.6(c)
shall be made in accordance with the provisions of Article VII. The Eligible
Employee’s rights to change his payment election shall be determined in
accordance with Article VII. The form of payment of the RSU Account pursuant to
Section 2.6(c) shall be shares of Company Stock (except, as determined by the
Committee, with respect to any dividend equivalents credited to the account).
       
              (d)           Definitions. The following definitions shall apply
for purposes of this Section 2.6 and the Plan:
           
(1)
“Restricted Stock Units Or RSUs” means an award under the Stock Option Plan of
the right to receive shares of Company Stock on a Vesting Date.
           
(2)
“RSU Account” means the account to which the Eligible Employee’s deferrals of
shares of Company Stock subject to RSUs are credited pursuant to Section 2.6(b).
           
(3)
“Stock Option Plan” means the United Community Banks, Inc. 2000 Key Employee
Stock Option Plan, as it may be amended from time to time.
           
(4)
“Vesting Date” means the date or dates on which the RSUs vest and on which the
Eligible Employee will have the right to receive shares of Company Stock.

 
ARTICLE III
DIRECTOR PARTICIPATION AND DEFERRALS

   
3.1
Director’s Election to Participate
     
Each Director may elect to participate for the Plan Year, or part of a Plan Year
for which he is eligible, by delivering to the Committee a written notice, at
such time and in such form as approved by the Committee, electing to participate
and specifying the dollar amount or percentage of his Director’s Fees he elects
to defer for such Plan Year (or part of a Plan Year), which may include separate
elections with respect to meeting fees, advisory fees, and retainer fees. An
election to defer Director’s Fees for a Plan Year shall be made prior to the
commencement of the Plan Year (or within thirty (30) days after the date the
Plan is adopted or the Participant’s initial eligibility to participate in the
Plan), unless the Committee in its discretion permits an extension of the
election period. Increases or decreases in the amount of Director’s Fees a
Director elects to defer shall not 9 be permitted during the Plan Year. The
Director shall be required to submit a new election form to change the
Director’s election for a subsequent Plan Year. If no new election form is filed
during the prescribed enrollment period, the Director’s election for the prior
Plan Year shall continue in force for the next Plan Year.

 
 
9

--------------------------------------------------------------------------------

 


3.2
Amount of Deferral
     
Each Director may elect to defer an amount up to 100% of his Director’s Fees for
a Plan Year; provided, a Director shall not be permitted to reduce his
Director’s Fees below the amount necessary to make required or elected
contributions to employee benefit plans, required federal, state and local tax
withholdings, and any other withholdings deemed necessary by the Committee or
required by law.

 
ARTICLE IV
DEFERRED COMPENSATION ACCOUNTS

   
4.1
Accounts
     
The Committee shall establish a Deferral Account and, if applicable, an Employer
Contribution Account for each Eligible Employee for all periods during which
such Eligible Employee is a Participant in the Plan. The Committees shall also
establish a Deferral Account for each Director for all periods during which such
Director is a Participant in the Plan.
   
4.2
Deferral Account
     
Each Participant’s Deferral Account shall be credited with an amount equal to
all of the Participant’s Base Salary, Bonus Payments or Director’s Fees elected
by the Participant to be deferred on or about the dates such amounts would, but
for the election to defer, have been payable to the Participant (or as otherwise
determined by the Committee), and shall be credited with earnings, gains or
losses in accordance with Section 6.1.
   
4.3
Employer Contribution Account
     
Each Participant’s Employer Contribution Account shall be credited each Plan
Year with an amount equal to the Employer Contribution for the Plan Year
(including make-up 401(k) matching contributions and/or any discretionary
contributions) and shall be credited with earnings, gains or losses in
accordance with Section 6.1.

 
ARTICLE V
VESTING OF DEFERRAL ACCOUNT
 

 
A Participant shall be immediately 100% vested in all amounts credited to his
Deferral Account.

 
 
10

--------------------------------------------------------------------------------

 
 
5.1
Employer Contribution Account.
     
A Participant shall become vested in his Employer Contribution Account in
accordance with the following vesting schedule or such other vesting schedule as
may be determined by the Committee to apply to an Employer Contribution at the
time such Employer Contribution is made to the Plan.



 
Years of Service
% of Account Vested
 
Less Than 1
0%
1 but less than 2
33%
2 but less than 3
66%
 
3 or more
100%

 

 
If the Participant terminates employment prior to becoming fully vested in his
Employer Contribution Account, any unvested amount shall be immediately
forfeited.

 
ARTICLE VI
EARNINGS; TRUST ARRANGEMENTS

   
6.1
Crediting of Earnings, Gains and Losses.
     
The Investment Options shall consist of such investment options as the Committee
may, in its discretion, designate from time to time. Each Participant may select
from time to time, in accordance with such rules as the Committee may establish,
the Investment Options in which his Accounts will be deemed to be invested;
provided, that the Committee may in its discretion make certain Investment
Options available to only a limited group of Participants. Based on such
selection, the Committee will credit an amount to Participants’ Accounts to
reflect the amounts by which the Participants’ Accounts would have increased or
decreased if they had been invested in the Investment Options selected by the
Participant. The selection of Investment Options is to be used only for the
purpose of valuing each Participant’s Accounts. The Company and the Committee
are under no obligation to acquire or provide any of the Investment Options
designated by a Participant, and any investments actually made by the Committee
will be made solely in the name of the Company and will remain the property of
the Company, subject to the terms of any Trust. If a Participant fails to direct
the deemed investment of 100% of his Accounts, any undirected amount shall be
deemed to be invested in such fixed income Investment Option as shall be
designated by the Committee.
     
The Employer shall pay all taxes required to be paid in connection with the
deemed investment experience of Participants’ Accounts prior to the distribution
of a Participant’s Account. The Committee shall periodically provide the
Participant with a statement of his Accounts, in such reasonable detail as the
Committee shall deem appropriate, showing the income, gains and losses (realized
and unrealized), amounts of deferrals, and distributions from his Accounts since
the prior statement.

 
 
11

--------------------------------------------------------------------------------

 



 
The Investment Options are used solely for the purpose of determining the deemed
earnings, gains and losses to be credited to a Participant’s Accounts and no
actual investment in the Investment Options shall be required. The Participant
has no rights to any particular asset of the Employer or the Employer.
   
6.2
Trust
     
The Company may establish a trust fund with regard to the Accounts hereunder,
which is designed to be a grantor trust under Code Section 671. It is the
intention of the Company that any trust established for this purpose shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of highly compensated management employees for
purposes of Title I of ERISA. The Employer may make payment of benefits directly
to Participants or their Beneficiaries as they become due under the terms of the
Plan. In addition, if the principal of any trust established for this purpose,
and any earnings thereon, is not sufficient to make payments of benefits in
accordance with the terms of the Plan, the Employer shall make the balance of
each such payment as it falls due.
     
With respect to any benefits payable under the Plan, the Participants (and their
Beneficiaries) shall have the same status as general unsecured creditors of the
Company, and the Plan shall constitute a mere unsecured promise by the Company
to make benefit payments in the future.

 
ARTICLE VII
PAYMENT OF ACCOUNTS

     
7.1
Time and Method of Payment
     
              (a)          Retirement or Disability. At the time an Eligible
Employee or Director elects to participate in the Plan and to defer Base Salary,
Bonus Payments or Director’s Fees, he shall also elect, in such form as approved
by the Committee, the method for the payment of such deferrals (and any related
matching or employer contributions) upon his Retirement or Disability. The
Participant may make a separate payment election each Plan Year with respect to
deferrals (and any related matching or employer contributions) made for such
Plan Year and the Committee may provide for separate payment elections for Base
Salary, Bonus Payments and/or Director fees’ deferrals. If the Participant does
not make an election for any Plan Year, the most recent previous election of the
Participant shall apply, and if no valid election has been made by the
Participant, he shall be deemed to have elected a lump sum. Upon Retirement or
Disability, a Participant’s vested Account balance (or applicable portions of
the Account) may be payable in one or more of the following methods, as elected
with respect to the deferrals (and any related matching or employer
contributions) for each Plan Year:

 

     
(i)
A lump sum payment; or

 
 
12

--------------------------------------------------------------------------------

 



     
(ii)
Annual installment payments over a period of 5, 10, or 15 years, with each
installment equal to the unpaid balance of the Account (or the portion of the
Account to which the election applies) as of the preceding December 31st divided
by the number of remaining payments.

 
Except with respect to Key Employees as provided in Section 7.1(g), lump sum
payments and the first annual installment payment shall be made on or before the
January 31st of the calendar year following the calendar year in which the
Participant’s Retirement or Disability occurs. Second and subsequent installment
payments shall be payable each year on or before January 31st of such year.
 
The Committee (or its designee) may establish from time to time, consistent with
the requirements of Section 409A, limitations on the Participant’s ability to
select the time and method of payment of his Account based upon the amount in
the Participant’s Account. For example, unless and until changed by the
Committee (or its designee), if the Participant’s aggregate Account has a total
vested balance of less than $50,000 at the time of Retirement or Disability, the
Account shall be paid in a lump sum regardless of an election by the Participant
to be paid in installments. For purposes of this Article VII, the Committee may,
if required by liquidity limitations resulting from a financial investment used
to support an Investment Option (but only to such extent), establish limits on
the timing and manner of payouts otherwise provided for under this Article VII
for amounts attributable to such Investment Option.
 
              (b)          Scheduled Withdrawals During Employment. In addition
to the election with respect to the time and method of payment upon Retirement
as specified in Section 7.1(a), a Participant may elect, at the time he makes
his deferral election each year, in such manner as approved by the Committee, to
receive payment of such deferrals in, or commencing in, January of a specified
year(which year must be at least 2 years after the end of the Plan Year during
which the deferral is made) during his term of employment or during his service
as a Director, pursuant to one of the following payment methods:

           
(1)
A lump sum payment; or
           
(2)
Annual installment payments over a period of 2, 3, 4 or 5 years with each
installment equal to the unpaid balance (or designated portion) of such vested
Account as of the preceding December 31st divided by the number of remaining
payments.

 
If a Participant incurs a Disability or terminates employment under subsection
(d) below or due to Retirement prior to the payment date in (b)(1), or the
completion of the installment payments in (b)(2), the provisions of subsection
(a) above (and if applicable, subsection (g) below) relating to payments after
Disability or Retirement or subsection (d) below shall control with respect to
the payment of (or payment of all remaining amounts of) the vested portion of
the Participant’s Account.

 
13

--------------------------------------------------------------------------------

 

 
              (c)          Termination for Cause or Violation of Restrictive
Covenants. Upon a Participant’s Termination of Employment by the Employer for
Cause or if the Participant violates the Restrictive Covenants set forth in
Subsection (i) below, the Participant’s Employer Contribution Account (whether
or not otherwise vested), or any remaining payments due from such Employer
Contribution Account, shall be immediately forfeited. Except as provided in
Section 7.1(g), any vested amount in the Participant’s Deferral Account shall be
distributed to the Participant in a single, lump sum as soon as administratively
feasible following the Participant’s Termination of Employment for Cause or
violation of the Restrictive Covenants (regardless of whether the Participant is
eligible for Retirement).
 
              (d)          Other Termination of Employment. Except as provided
in Section 7.1(g) below, upon a Participant’s Termination of Employment or
Termination of Service other than due to death, Disability, Retirement or for
Cause or violation of a Restrictive Covenant, the Participant’s entire vested
Account balance shall be distributed to the Participant in a single, lump sum as
soon as administratively feasible following the Participant’s Termination of
Employment or Termination of Service.
 
              (e)          Death. Upon the death of the Participant while
actively employed, the Participant’s Account shall become 100% vested and shall
be payable to the Participant’s Beneficiary in a lump sum in January of the year
following the year in which the Participant died; provided, however, the
Participant may elect in advance, at such time and in such manner as determined
by the Committee, that the Participant’s Account will be paid to his Beneficiary
(i) in annual installments over a period of 5, 10, or 15 years, with the first
installment paid in January of the calendar year following the calendar year in
which the Participant died, or (ii) if the Participant has terminated employment
eligible for Retirement and is receiving payments, in the same manner as it was
being paid to the Participant at his date of death.
 
             (f)            Unforeseeable Emergency. Upon the occurrence of an
“unforeseeable emergency”, as defined in Code Section 409A and the regulations
thereunder, the Participant may receive a lump sum distribution of such amounts
as are necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution. The Committee or its
designee shall determine the existence of an unforeseeable emergency and the
maximum amount of any distribution in accordance with the requirements of Code
Section 409A and the regulations and other guidance thereunder. Any distribution
on account of an unforeseeable emergency shall be payable in a lump sum as soon
as administratively practical following approval by the Committee or its
designee and shall be payable only from the vested portion of the Participant’s
Account. The Committee or its designee may prescribe that a Participant who
receives a distribution on account of an unforeseeable emergency may not make
additional deferrals of Base Salary or Director’s Fees for the remainder of the
Plan Year or some other time period.

 
14

--------------------------------------------------------------------------------

 
 
             (g)           Special Rule for Key Employees. Notwithstanding any
other provision of this Plan, if the Participant is or could likely be
considered a Key Employee (as determined by the Committee or its designee in
accordance with procedures established by the Committee that are consistent with
Section 409A and the regulations and rulings thereunder), distributions to such
Participant shall not be made before the date which is 6 months after the date
of the Participant’s Termination of Employment (or, if earlier, the date of
death of the Participant), and any distribution that would otherwise be payable
before the 6-month anniversary shall be delayed and shall be paid within 30 days
following such 6-month anniversary.
 
             (h)           Form of Payment. All payments from the Plan shall be
made in cash, provided that the Committee may require that amounts deemed to be
invested in Company Stock or other Company Securities shall be paid in shares of
Company Stock or other Company Securities.

           
(i)
Restrictive Covenants.
             
(1)
If, during his employment with the Company or at any time during the one (1)
year period after the Date of Termination, the Participant violates the
restrictive covenants (“Restrictive Covenants”) set forth in subsection (2)
below, then the forfeiture provisions of subsection (c) above shall apply.
             
(2)
The Participant shall not directly or indirectly, individually, or on behalf of
any Person other than the Company or an Affiliate:
               
(i)
solicit any Customers for the purpose of providing services identical to or
reasonably substitutable for the Company’s Business;
               
(ii)
solicit or induce, or in any manner attempt to solicit or induce, any Person
employed by the Company to leave such employment, whether or not such employment
is pursuant to a written contract with the Company or any Affiliate or is at
will;
               
(iii)
engage in any Restricted Activities within the Territory or from a business
location servicing any part of the Territory;
               
(iv)
manage any personnel engaging in any Restricted Activities within the Territory;
or
               
(v)
knowingly or intentionally damage or destroy the goodwill and esteem of the
Company, any Affiliate, the Company’s Business or the Company’s or any
Affiliate’s suppliers, employees, patrons, customers , and others who may at any
time have or have had relations with the Company or any Subsidiary.
                 
The Participant further agrees that he or she will not, except as necessary to
carry out his duties as an employee of the Company, disclose or use Confidential
Information. The Participant further agrees that, upon termination or expiration
of employment with the Company for any reason whatsoever or at any time, the
Participant will upon request by the Company deliver promptly to the Company all
materials (including electronically-stored materials), documents, plans,
records, notes, or other papers, and any copies in the Participant’s possession
or control, relating in any way to the Company’s Business, which at all times
shall be the property of the Company.



 
15

--------------------------------------------------------------------------------

 



   
(3)
For purposes of this subsection (i), the following terms shall have the meanings
specified below:
               
(i)
“Company’s Business” means the business of operating a commercial or retail
bank, savings association, mutual thrift, credit union, trust company,
securities brokerage or insurance agency.
               
(ii)
“Confidential Information” means information, without regard to form, relating
to the Company’s or any Affiliate’s customers, operation, finances, and business
that derives economic value, actual or potential, from not being generally known
to other Persons, including, but not limited to, technical or non-technical data
(including personnel data), formulas, patterns, compilations (including
compilations of customer information), programs, devices, methods, techniques,
processes, financial data or lists of actual or potential customers (including
identifying information about customers), whether or not in writing.
Confidential Information includes information disclosed to the Company or any
Affiliate by third parties that the Company or any Affiliate is obligated to
maintain as confidential. Confidential Information subject to this Agreement may
include information that is not a trade secret under applicable law, but
information not constituting a trade secret only shall be treated as
Confidential Information under this Agreement for a two (2) year period after
the Date of Termination.
               
(iii)
“Customers” means all Persons that (1) the Participant serviced or solicited on
behalf of the Company or any Affiliate, (2) whose dealings with the Company or
any Affiliate were coordinated or supervised, in whole or in part, by the
Participant, or (3) about whom the Participant obtained Confidential
Information, in each case during the term of this Agreement or while otherwise
employed by the Company.


 
16

--------------------------------------------------------------------------------

 



     
(iv)
“Date of Termination” means the date upon which the Participant’s employment
with the Company ceases for any reason.
               
(v)
“Person” means any individual, corporation, bank, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or other
entity.
               
(vi)
“Restricted Activities” means serving as a director, officer, executive,
manager, employee or business consultant for a commercial or retail bank,
savings association, mutual thrift, credit union, trust company, securities
brokerage or insurance agency.
               
(vii)
“Territory” means the Territory as defined in the Participant’s most recent
Award Agreement under the Company’s 2000 Key Employee Stock Option Plan.



7.2
Changes in Election.
     
A Participant may request a change in his election as to the method of payment
under Section 7.1(a) or as to the date or method of payment under Section 7.1(b)
on such form as may be established by the Committee. A Participant may only
change his election two times; provided, however, a Participant who has changed
his election two times and who experiences a change in family circumstance
(divorce, marriage, death of a spouse, or the birth or adoption of a child), may
make a third change to his election as long as such change is otherwise
consistent with the requirements of this provision and is made within 60 days of
the date of the change in family circumstance; provided, further, that effective
December 14, 2006, a Participant may change his election under Section 7.1(b)
more than two times. To be effective, a request for a change must be made at
least one year prior to the date the Participant’s distributions would otherwise
commence. A Participant who requests a change as to the method of payment for
Disability or Retirement or as to the date or method of payment with respect to
payments during employment or service as a Director must request a new payment
commencement date that is at least five (5) years after the date of commencement
of payment previously elected by the Participant.
     
The Committee may, in its discretion offer Participants the opportunity to make
new payment elections under Sections 7.1(a) and 7.1(b) in accordance with the
transition rules under Section 409A and the regulations and rulings thereunder.
Any such elections shall be made at such time and on such forms as may be
provided by the Committee.


 
17

--------------------------------------------------------------------------------

 


7.3
Direction of Payments.
     
Payment under this Article VII of amounts credited to a Participant’s Account
shall be made to the Participant, provided that the Committee may, in its
discretion and in  accordance with such procedures as may be established by the
Committee, allow the Participant to direct (which direction may be required to
be irrevocable) that the Plan make such payments directly to a trust,
partnership or other legal entity established by, or for the benefit of, the
Participant. Regardless of the entity to which a Participant’s Accounts are
paid, the Participant shall remain liable for all income and other taxes with
respect to such payments as provided in Section 10.4.
   
7.4
Consequences of a Change of Control.
     
Notwithstanding anything to the contrary contained in this Plan, upon the
occurrence of a Change of Control, each Participant’s Account shall become fully
vested but shall remain subject to the Plan’s payment provisions and the
Participant’s elections as to time and method of payment.

 
ARTICLE VIII
ADMINISTRATION

   
8.1
Committee
     
The general administration of the Plan and the responsibility for carrying out
its provisions shall be placed in the Compensation Committee of the Company’s
Board of Directors or such other committee as may be appointed from time to time
by the Board of Directors to serve at the pleasure thereof (the “Committee”).
   
8.2
Duties and Binding Effect of Decisions
     
The Committee shall have the discretion and authority to (i) make, amend,
interpret and enforce all appropriate rules and procedures for the
administration of this Plan, (ii) select the Investment Options, (iii) decide or
resolve any and all questions, including interpretations of this Plan, as may
arise in connection with the Plan or the benefits payable under the Plan, and
(iv) maintain all records that may be necessary for the administration of the
Plan. The decision or action of the Committee with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules, regulations and procedures promulgated
hereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.
   
8.3
Committee Action
     
Any act which the Plan authorizes or requires the Committee to do may be done by
a majority of its members. The action of such majority, expressed from time to
time by a vote at a meeting (a) in person, (b) by telephone or other means by
which all members may hear one another or (c) in writing without a meeting,
shall constitute the action of the Committee and shall have the same effect for
all purposes as if assented to by all members of the Committee at the time in
office.


 
18

--------------------------------------------------------------------------------

 


8.4
Delegation
         
The members of the Committee may authorize one or more of its members or any
other person or persons to execute and deliver any instrument, make any payment
or perform any other act which the Plan authorizes or requires the Committee to
do. Without limiting the generality of the foregoing, until the Committee
determines otherwise, the Chief Executive Officer of the Company (or his
designee) shall be responsible for the execution of the routine administration
of the Plan.
       
8.5
Services
         
The Committee may employ or retain agents to perform such clerical, accounting,
legal, consulting, trust, trustee and other services as may be necessary or
desirable to carry out the provisions of the Plan.
       
8.6
Indemnification
         
The Company shall indemnify and save harmless each member of the Committee
against all expenses and liabilities, including reasonable legal fees and
expenses, arising out of membership on the Committee or any actions taken as a
member of the Committee, excepting only expenses and liabilities arising from
his own gross negligence or willful misconduct, as determined by the Board of
Directors.
       
8.7
Claims Procedure
       
             (a)           A Participant or his duly authorized representative
(the “claimant”) may make a claim for benefits under the Plan by filing a
written claim with the Committee. Determinations of each such claim shall be
made as described below; provided, however, that the claimant and the Committee
may agree to extended periods of time for making determinations beyond those
periods described below.
       
             (b)           The Committee will notify a claimant of its decision
regarding his claim within a reasonable period of time, but not later than 90
days following the date on which the claim is filed, unless special
circumstances require a longer period for adjudication and the claimant is
notified in writing of the reasons for an extension of time prior to the end of
the initial 90-day period and the date by which the Committee expects to make
the final decision. In no event will the Committee be given an extension for
processing the claim beyond 180 days after the date on which the claim is first
filed with the Committee unless otherwise agreed in writing by the claimant and
the Committee.
       
             (c)           If a claim is denied, the Committee will notify the
claimant of its decision in writing. Such notification will be written in a
manner calculated to be understood by the claimant and will contain the
following information:
           
 (1)
the specific reason(s) for the denial;


 
19

--------------------------------------------------------------------------------

 



   
(2)
a specific reference to the Plan provision(s) on which the denial is based;
           
(3)
a description of additional information necessary for the claimant to perfect
his claim, if any, and an explanation of why such material is necessary; and
           
(4)
an explanation of the Plan’s claim review procedure and the applicable time
limits under such procedure and a statement as to the claimant’s right to bring
a civil action under ERISA after all of the Plan’s review procedures have been
satisfied.
       
             (d)           The claimant shall have 60 days following receipt of
the notice of denial to file a written request with the Committee for a review
of the denied claim. The decision by the Committee with respect to the review
must be given within 60 days after receipt of the request, unless special
circumstances require an extension and the claimant is notified in writing of
the reasons for an extension of time prior to the end of the initial 60-day
period and the date by which the Committee expects to make the final decision.
In no event will the decision be delayed beyond 120 days after receipt of the
request for review unless otherwise agreed in writing by the claimant and the
Committee.
       
              (e)           Every claimant will be provided a reasonable
opportunity for a full and fair review of an adverse determination. A full and
fair review means the following:
           
(1)
the claimant will be given the opportunity to submit written comments,
documents, records, etc. with regard to the claim for benefits, and the review
will actually take into account all information submitted by the claimant,
regardless of whether it was reviewed as part of the initial determination; and
           
(2)
the claimant will be provided, upon request and free of charge, with copies of
all documents and information relevant to the claim for benefits.
       
             (f)            The Committee will notify the claimant of its
decision regarding an appeal of a denied claim in writing. The decision will be
written in a manner calculated to be understood by the claimant, and will
include:
           
(1)
the specific reason(s) for the denial and adverse determination;
           
(2)
a reference to the specific Plan provisions on which the denial is based;
           
(3)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all information relevant to the
claimant’s claim for benefits; and
           
(4)
a statement regarding the claimant’s right to bring a civil action under ERISA.


 
20

--------------------------------------------------------------------------------

 

             (g)           If the Committee fails to follow these procedures
consistent with the requirements of ERISA with respect to any claim, the
claimant will be deemed to have exhausted all administrative remedies under the
Plan and will have the right to bring a civil action under section 502(a) of
ERISA.
 
             (h)           The Committee shall interpret this Section 8.7 such
that the claims procedures applicable under the Plan conform to the claims
review requirements of Part 5, Title I, of ERISA.
 
ARTICLE IX
AMENDMENT AND TERMINATION

   
9.1
Amendment. The Company, by action of the Board of Directors or the Compensation
Committee of the Board of Directors, may at any time or from time to time modify
or amend any or all of the provisions of the Plan, or stop future deferrals to
the Plan, provided that no such amendment shall reduce a Participant’s Account
balance or change existing elections with respect to the time and method of
payment of a Participant’s Account.
   
9.2
Termination of Plan. The Company expects to continue this Plan, but does not
obligate itself to do so. The Company reserves the right to discontinue and
terminate the Plan at any time, in whole or in part, for any reason (including a
change, or an impending change, in the tax laws of the United States or any
State). Termination of the Plan shall be binding on all Participants and
Employers, but in no event may such termination reduce the amounts credited at
that time to any Participant’s Account. If this Plan is terminated, the
Participants’ Accounts shall become fully vested, and subject to Section 7.1(g),
amounts credited to Participants’ Accounts shall be paid in a lump sum, provided
that (A) the Company terminates at the same time any other arrangement that is
subject to Section 409A and that would be aggregated with the Plan under Section
409A; (B) the Company does not adopt any other arrangement that would be
aggregated with the Plan under Section 409A for three years; (C) the payments
upon such termination shall not commence until 12 months after the date of
termination and all such payments must be completed within 24 months after the
date of termination; and (D) such other requirements as may be imposed by
Section 409A are satisfied.

 
ARTICLE X
GENERAL PROVISIONS

   
10.1
Limitation on Participant’s Rights.
     
Participation in this Plan shall not give any Participant the right to be
retained in the Employer’s employ, or any right or interest in this Plan or any
assets of the Employer other than as herein provided. The Employer reserve the
right to terminate the employment of any Participant at any time without any
liability for any claim against the Employer under this Plan, except to the
extent expressly provided herein.


 
21

--------------------------------------------------------------------------------

 


10.2
Unsecured General Creditor.
     
Participants and their beneficiaries shall have no legal or equitable rights,
interests or claims in any property or assets of the Company or an Employer. The
Company’s or Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future.
   
10.3
Participation in Other Plans.
     
Nothing in this Plan shall be construed to alter, abridge, or in any manner
affect the rights and privileges of the Participant to participate in and be
covered by any pension, profit sharing, group insurance, bonus or similar
employee plans which an Employer may now or hereafter maintain.
   
10.4
Taxes.
     
If the whole or any part of any Participant’s Account shall become liable for
the payment of any estate, inheritance, income, or other tax which the Employer
shall be required to pay or withhold, the Employer shall have the full power and
authority to withhold and pay such tax out of any moneys or other property in
its hand for the account of the Participant whose interests hereunder are so
liable. The Employer shall provide notice to the Participant of any such
withholding. Prior to making any payment, the Employer may require such releases
or other documents from any lawful taxing authority as it shall deem necessary.
   
10.5
Assignment, Pledge or Encumbrance.
     
Except as expressly provided in Section 7.3, the amounts credited to the
Accounts of a Participant shall not be subject to assignment, alienation,
pledge, transfer or other encumbrance of any kind, whether voluntary or
involuntary, and any such purported assignment, alienation, pledge, transfer or
other encumbrance shall be void and unenforceable against the Plan, the Trust,
the Company or any Affiliate; further, the amounts credited to the Accounts
shall not be liable for, or subject to, legal process, claims of creditors, tort
claims, or attachment for the payment of any claim against any Participant or
other person entitled to receive such amount; provided, that nothing herein
shall prevent an assignment or other encumbrance in favor of the Employer to
secure any indebtedness of any kind of the Participant to the Employer.
   
10.6
Minor or Incompetent.
     
If the Committee determines that any person to whom a payment is due hereunder
is a minor or is incompetent by reason of a physical or mental disability, the
Committee shall have the power to cause the payments becoming due to such person
to be made to another 22 for the benefit of such minor or incompetent without
responsibility of the Company or the Committee to see to the application of such
payment. Payments made pursuant to such power shall operate as a complete
discharge of the Company and the Committee.


 
22

--------------------------------------------------------------------------------

 


10.7
Beneficiary.
     
Each Participant may designate, on such form as may be provided by the
Committee, any person(s), trusts, partnerships, foundations, or other legal
entity(ies), including his estate, as his Beneficiary under the Plan. A
Participant may revoke his designation of a Beneficiary or change his
Beneficiary at any time prior to his death by executing a change of beneficiary
form and delivering such form to the Committee. If no person or legal entity
shall be properly designated by a Participant as his Beneficiary or if no
designated Beneficiary survives him, his Beneficiary shall be his estate.
   
10.8
Binding Provisions
     
The provisions of this Plan shall be binding upon each Participant as a
consequence of his election to participate in the Plan, and his heirs,
executors, administrators, and assigns. This Plan shall be binding upon, and
enforceable against, the Company and any successor(s) (whether direct or
indirect, by purchase, merger, consolidation, sale of assets or otherwise) to
substantially all of the business or assets of the Company.
   
10.9
Notices.
     
Any election made or notice given by a Participant pursuant to the Plan shall be
in writing to the Committee or to such representative as may be designated by
the Committee for such purpose, shall be on such form as may be specified by the
Committee, and shall not be deemed to have been made or given until the date it
is received by the Committee or its designated representative.
   
10.10
Alternative Action.
     
In the event it shall become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or Committee may in its
discretion perform such alternative act as most nearly carries out the intent
and purpose of this Plan.
   
10.11
Compliance with Code Section 409A.
     
The Plan is intended to satisfy the requirements of Code Section 409A and any
regulations or guidance that may be adopted thereunder from time to time,
including any transition relief available under applicable guidance related to
Code Section 409A. The Plan may be amended or interpreted by the Committee as it
determines necessary or appropriate in accordance with Code Section 409A and to
avoid a plan failure under Code Section 409A(1).


 
23

--------------------------------------------------------------------------------

 
 
10.12
Governing Law.
     
The Plan shall be governed by and construed in accordance with ERISA and the
Code, and to the extent not preempted by such laws, in accordance with the laws
of the State of Georgia, but not including the choice of law provisions thereof.
   
10.13
Headings.
     
Article and section headings are for convenient reference only and shall not
control or affect the meaning or construction of any of its provisions.
   
10.14
Pronouns.
     
The masculine pronoun shall be deemed to include the feminine wherever it
appears in the Plan unless a different meaning is required by the context.

 
  IN WITNESS WHEREOF, the Company on December 31, 2008 has adopted the amended
and restated Plan to be effective as of January 1, 2005, except where otherwise
noted, and subject to the transition rules of Section 409A.

                 
UNITED COMMUNITY BANKS, INC.
                   
By:
Jimmy C. Tallent
         
President and CEO
             
ATTEST:
                   
By:
Lori McKay
         
Secretary
       

 
 
 
 
24